Case 2:21-cv-06320-MCS-JC Document 13 Filed 08/23/21 Page 1 of 2 Page ID #:88
Case 2:21-cv-06320-MCS-JC Document 13 Filed 08/23/21 Page 2 of 2 Page ID #:89




be set for hearing and decided well before Plaintiffs’ deadline to serve Nader under
Federal Rule of Civil Procedure 4(m). Plaintiffs fail to establish how they would be
irreparably prejudiced if they complied with normal motion procedures.

       Reaching the merits, the application does not present cause to order service
by the USMS. In this district, process generally may not be presented to the USMS
for service. C.D. Cal. R. 4-2. However, Federal Rule of Civil Procedure 4(c)(3) gives
the Court discretion to order the USMS to serve process in cases where the serving
party is not a seaman or proceeding in forma pauperis. “Some courts apply a
‘reasonableness’ standard in determining whether to appoint the Marshal. Other
courts have used a ‘good cause’ standard.” Free v. Peikar, No. 1:17-cv-00159 MJS
(PC), 2017 U.S. Dist. LEXIS 61985, at *14 (E.D. Cal. Apr. 24, 2017) (citations
omitted). Courts may “consider whether other reasonable methods of effecting
service privately have been exhausted.” Rose v. Abraham, No. 1:08-CV-00606-AWI-
SMS, 2008 U.S. Dist. LEXIS 96805, at *12 (E.D. Cal. Aug. 12, 2008). Although
Plaintiffs have communicated with a facility official about serving process, Plaintiffs
have not indicated whether they made any other attempts to effect service by private
means. See Rose, 2008 U.S. Dist. LEXIS 96805, at *12–13 (denying request for
USMS service where plaintiff had not shown he attempted to secure a waiver of
service from a federal prisoner under Fed. R. Civ. P. 4(d)). Under either the
reasonableness or good cause standard, Plaintiffs fail to show that authorizing USMS
service is appropriate at this time.

       Finally, the application does not present a completed Form USM-285, which
the Court generally requires to be submitted with requests for service by the USMS.
See, e.g., Rangel v. Gile, No. 5:17-cv-01267-VBF (SHK), 2020 U.S. Dist. LEXIS
157925, at *28 (C.D. Cal. May 12, 2020) (requiring request to be accompanied by
completed Form USM-285).

       The application is denied.

IT IS SO ORDERED.




 Page 2 of 2                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
